DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (US 20070179529 A1). 
Doyle discloses a first elongate member 12 having a diameter, a tapered distal portion ending in a distal tip, and a proximal end; and a second elongate member having a distal end, a first diameter at a first location (any termination point along section 16a) and a second diameter at a second location (any termination point along section 14), the distal end of the second elongate member being coupled to the proximal end of the first elongate member, the first location being distal to the second location, the second diameter of the second elongate member being greater than the diameter of the first elongate member (Figs. 1A-7D, paras [0014]-[0046]).
Regarding claim 2, the first diameter (at any termination point chosen along section 16a) of the second elongate member is less than the second diameter of the second elongate member (any termination point along section 14).
Regarding claims 3 and 4, the first diameter of the second elongate member is less than the diameter (for e.g. measured at the tapered distal tip defining a sharpened tip) of the first elongate member (Figs. 1A-1D).

Regarding claim 6, the first elongate member 12 includes a curved portion (Figs. 1A-1D).
Regarding claim 16, the sharpened distal tip of the first elongate member or needle portion has diameter less than a diameter of the second elongate member or wire portion 16a (Figs. 1A-1D). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 20070179529 A1) in view of Lubbers et al. (US 2002/0077631 A1).
Although Doyle does not explicitly state the claimed ranges, Doyle discloses different sections of a suture having different thicknesses to create different properties such as tensile strength. 
It is well known to make a suture of a single monofilament or multifilaments  wherein the thickness of the suture depends on the surgical site where it is used, for e.g. the size and location of the bone, as evidenced by Lubbers et al. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of varying the thickness of a suture to provide a ratio in a range from about 1 to about 3, to the Doyle suture, as taught by Lubbers et al. would have yielded predictable results, i.e., improved maneuverability by the surgeon by providing various tensile strengths. 

s 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 20070179529 A1) in view of Koyfman et al. (US 7329271).
Doyle discloses all elements of the claimed invention except for the second elongate member being made of a plurality of monofilaments wherein: (1) each of the plurality of monofilaments has the same diameter; (2) a first group of the plurality of monofilaments have a diameter that is different than a diameter of a second group of the plurality of monofilaments; (3) a first number of the plurality of monofilaments is at a first distance from a proximal end of the first elongate member, and a second number of the plurality of monofilaments at a second distance from a proximal end of the first elongate member; and (4) a first number of the plurality of monofilaments at the first location and a second number of the plurality of monofilaments at the second location.
It is well known that the tensile strength of a suture is a function of several parameters including filament diameter and type of construction (i.e., braided versus monofilament), ratio of sheath to core in a braided construction wherein filament diameter controls the overall strength of the suture, as evidenced by Koyfman et al. (Fig. 1B and supporting text).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a suture with filaments having a braided construction wherein the filament diameter is used to control the overall strength of the suture, as taught by Koyfman et al., would have resulted in an improved suture with superior knot holding characteristics. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 20070179529 A1) and Koyfman et al. (US 7329271) in view of Shalaby et al. (US 8709023).
The combination of Doyle and Koyfman et al. disclose all elements of the claimed invention except for an explicit reference to: (1) one of the plurality of monofilaments has a diameter that is different than a diameter of the remaining ones of the plurality of monofilaments; and (2) each of the plurality of monofilaments has a diameter which is different than the remaining ones of the plurality of monofilaments.

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a braided suture with filaments of varying diameter, wherein one of the filaments has a diameter greater than or lesser than the diameter of another filament and of the materials as taught by Shalaby et al. in the suture of combination of Doyle and Koyfman et al., would have resulted in an improved suture improved absorption/degradation and breaking strength retention profiles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











March 13, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775